Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 7, 10, 12-15, 18-20, 24-27, and 29-33 are pending.
Claims 2-4, 7, 13-15, 25, and 31 have been amended and 32 and 33 are newly presented.
Claims 6 and 28 has been cancelled and claims 1, 5, 8, 9, 11, 16, 17, and 21-23 were previously cancelled. 

Response to Arguments
Applicant's arguments filed July 6, 2021, with regards to Section 101 have been fully considered, and are not persuasive. Applicant again argues that the claims cannot be considered mental processes.  While that is true, it is again noted that the rejection has never asserted that the claims were considered mental processes. As such, those arguments addresses a rejection not given and are immaterial to the prosecution of the application. On the other hand, as stated in the last response and in the Section 101 rejection, the claims are rejected as being directed to method of organizing human activity, including commercial or legal interactions.
Applicant also arguments that the claims are "directed to using a specific technique” to solve a technological problem arising in computer networks. However, the Federal Circuit has explained that the "realm of abstract ideas" includes "collecting information, including when limited to particular content." Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir.2016) (collecting cases).  


Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. at 8-9 (E.D. Tex. Jan. 21, 2016). The inclusion of a generic computer to automate activity or behavior that has long existed does not suffice to meaningfully restrict the claims from preempting the abstract idea. Id. See also Every Penny Counts, Inc. v. Wells Fargo Bank, N.A., No. 8:11-cv2826, 2014 WL 4540319, at *5 (M.D. Fla. Sept. 11, 2014); KomBea Corp. v. Noguar LC, No. 2:13-CV-957, 2014 WL 7359049, at *1, 7 (D. Utah Dec. 23, 2014); and Am. Well Corp. v. Teladoc, Inc., No. 1:15-cv-12274, Op. at 10, 16–17 (D. Mass. June 13, 2016). 
While Applicant has argued that the need for automated verification is growing and the this process currently takes employee time and opens up to manual error, the courts have repeatedly and routinely pointed out that the “automatically” performing routine tasks “without human intervention” in the claims amounts to an effort to “automate or otherwise make more efficient" traditional methods or techniques that does not render them patent-eligible. American Well Corp. v. Teladoc, Inc., at *7.  Such “claims merely implement an old practice in a new environment.” See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016).
Applicant also argues that the claims further do not exclude all other ways of performing the alleged, abstract idea with a computer, and that this lack of preemption places the claims, at step one, squarely in the realm of patent-eligibility.  That is incorrect. "While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).
With regards to the remaining section 103 arguments, the arguments are moot as they do not apply to the new rejections necessitated by the amendments to the claims, in view of the newly cited U.S. Patent Application Publication No. 2012/0216253 to Cahn, which was previously cited on another PTO-892.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-4, 6, 7, 10, 12-15, 18-20, 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13, 22 and 25 are substantially parallel in nature to claim 2. Accordingly, claims 2, 13, 22 and 25 are rejected as being directed towards ineligible subject matter based upon the same analysis. Representative claim 2 recites a process to “receive certification information for a member; search for the member certification information …; determine, based on a match of the member certification information …, a member credential; submit the member credential to a website of a certifying organization; receive, for the member, current member certification information …, the current member 
This judicial exception is not integrated into a practical application. In particular, claims 2, 13, 22 and 25 recite the following additional elements: a processor and a computer readable medium comprising executable instructions. In this case, the additional elements individually or in combination do not integrate the exception into a practical application. The additional elements 
Claims 2, 13, 22 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination recite well-understood, routine, and conventional activity; are merely being used to apply the abstract idea to a technological environment. As noted in Content Extraction and Transmission v. Wells Fargo Bank, “The concept of data collection, recognition, and storage is undisputedly well-known”. In addition, the courts have repeatedly and routinely pointed out that the “automatically” performing routine tasks “without human intervention” in the claims amounts to an effort to “automate or otherwise make more efficient" traditional methods or techniques that does not render them patent-eligible. See Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. 
Dependent claims 3, 4, 7, 10, 12, 14, 15, 18-20, 24, 26, 27, and 29-33 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3 and 14 further limits the abstract idea of “certification verification process” by introducing the element of the current member certification status is at least one of valid, active, expired, or includes a discrepancy; and the current member certification information further comprises at least one of an address, adverse actions, or disciplinary actions, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Rather, the storage of data is limited to a particular type of known technology generally.  Therefore, dependent claims 3 and 14 are also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “certification verification process” by introducing the element of add the data pertinent to the current member certification status to a blockchain distributed ledger, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Rather, the storage of data is limited to a particular type of known technology generally.  Therefore, dependent claim 4 is also non-statutory subject matter. 

Dependent claims 10 and 18 further limits the abstract idea of “certification verification process” by introducing the creating, using blockchain technology, a distributed ledger including the member certification information for all members, thereby creating an unalterable audit log of all processed verifications, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 10 and 18 are also non-statutory subject matter. 
Dependent claims 12 and 20 further limits the abstract idea of “certification verification process” by introducing the element of creating a comma separated values file for bulk uploads, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 12 and 20 are also non-statutory subject matter. 
Dependent claim 19 further limits the abstract idea of “certification verification process” by introducing the element of the distributed ledger providing a globally searchable database of individuals and their licenses that outputs a verification stored in the blockchain, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 19 are also non-statutory subject matter.

Dependent claim 26 further limits the abstract idea of “certification verification process” by introducing the element of the expiration date of member certification is after the current date, and determining that the current member certification status is valid, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 26 are also non-statutory subject matter.
Dependent claim 27 further limits the abstract idea of “certification verification process” by introducing the element of the expiration date of member certification is before the current date, and determining that the current member certification status is invalid, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 27 are also non-statutory subject matter.
Dependent claim 29 further limits the abstract idea of “certification verification process” by introducing the element of parsing the current member certification information to capture the data pertinent to the current member certification status maintained by the certifying organization by extracting at least one of a class, an identifier, an element, an attribute, or a sequence of various selectors of the current member certification information, which does not include an improvement 
Dependent claim 30 further limits the abstract idea of “certification verification process” by introducing the element of aggregating structured and unstructured current member certification information for the member from a plurality of websites of a plurality of certifying organizations without human intervention, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 30 are also non-statutory subject matter.
Dependent claim 31 further limits the abstract idea of “certification verification process” by introducing the element of re-submitting the member credential to the website of the certifying organization at a predetermined time interval, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 31 are also non-statutory subject matter.

Dependent claim 32 further limits the abstract idea of “certification verification process” by introducing the element of determining determine a pre-expiration status by comparing the current date to a pre-expiration date, wherein the pre-expiration date is based on a predetermined time period before the expiration date of the member certification, and outputting, based on the determined pre-expiration date, an alert, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or 
Dependent claim 33 further limits the abstract idea of “certification verification process” by introducing the element of the current member certification information is output on the website of the certifying organization, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 33 are also non-statutory subject matter.
Dependent claims 3, 4, 7, 10, 12, 14, 15, 18-20, 24, 26, 27, and 29-33 further recite the additional elements of a blockchain distributed ledger, and a globally searchable database, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claims 3, 4, 7, 10, 12, 14, 15, 18-20, 24, 26, 27, and 29-33 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 13-15, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0178130 to Botz et al. in view of U.S. Patent Application Publication No. 2012/0216253 to Cahn and U.S. Patent Application Publication No. 2008/0282160 to Tonnison et al.

processor (paragraph [0028], “The computer system 100 contains one or more general-purpose programmable central processing units (CPUs) 101A, 101B, 101C, and 101D, herein generically referred to as the processor 101.”); and a computer readable medium comprising executable instructions that, when executed (paragraph [0029], “The main memory 102 is a random-access semiconductor memory, storage device, or storage medium for storing or encoding data and programs. In another embodiment, the main memory 102 represents the entire virtual memory of the computer system 100, and may also include the virtual memory of other computer systems coupled to the computer system 100 or connected via the network 130.”), cause the system to: 
receive certification information for a member (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital certificate for a service 156, and a person database 158.”); 
search for the member certification information in a member certification database (paragraph [0125], “Control then continues to block 1225 where the verifier 154 determines whether the clear text GUID 852 in all of the found record(s) (found by block 1220) in the person database 158 match the decrypted clear text GUID (previously decrypted at block 1220, as described above).”); 
determine, based on a match of the member certification information in the member certification database, a member credential (paragraph [0125], “If the determination at block 1225 is true, then the clear text GUID 852 in all of the found record(s) in the person database 158 match the decrypted clear text GUID, so control continues to block 1230 where the verifier 154 determines whether all of the attributes in the found records in the person database meet all of the group membership requirements.”); 

receive, for the member, current member certification information from the website of the certifying organization without human intervention (paragraph [0031], “In various embodiments, the groups 151 may be implemented as email distribution lists, forums, web pages, instant messaging functions, shared documents, chat rooms or sessions, virtual reality communities, simulations, video conferencing systems, games, or any other system for transferring information.”; paragraph [0116], “If the determination of block 1130 is true, then the digital certificate for a person 199 is valid, the digital certificate for a service 156 is valid, and the proven attribute values for the user meet the group membership requirements 152 of the group 151, so control continues to block 1135 where the verifier 154 sends authorization message to the service 150.”), …; 
…
parsing the current member certification information to store data pertinent to a current member certification status maintained by the certifying organization in the member certification database (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital 
compare the expiration date of member certification to a current date (paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”); 
determine, based on the comparison of the expiration date of member certification to the current date, the current member certification status, is valid (paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”); 
determine that the current member certification status is different from a member certification status … in the member certification database (paragraph [0126], “If the determination at block 1230 is true, then all of the attributes in the found records in the person database meet all of 
automatically transmit, …, a message including at least the current member certification status (paragraph [0076], “The user interface 300-2 includes a displayed message 310-2, which presents the membership requirements 152-1 (FIG. 2) of the group 151-1 (FIG. 2), which the attributes of the user 305-3 meet, but the attributes of the user 305-2 do not meet.”; paragraph [0108], “Control then continues to block 1032 where the verifier 154 sends an acceptance message to the client computer system 132, indicating that the proof of attributes are valid and have been accepted. The controller 196 receives the acceptance message and optionally displays or presents it via the I/O device 182.”; paragraph [0122], “If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”; and paragraph [0126], “If the determination at block 1230 is true, then all of the attributes in the found records in the person database meet all of the group membership requirements, so control continues to block 1299 where the logic of FIG. 12 returns an indication of true to the invoker of the logic of FIG. 12, indicating that the digital certificate for the service 156 is valid, the digital certificate of the person 199 is valid, and that the values of the user's attributes meet all of the group membership requirements 152 necessary to become a member of the group 151.”).
While Botz et al. teaches receiving credential verification data transfers (paragraph [0031]), Botz et al. fails to explicitly teach receiving a name of the certifying organization, and an expiration date of member certification or checking current statuses versus previously stored statuses, though 
determine that the current member certification status is different from a member certification status previously stored in the member certification database (paragraph [0057], “In either case, once the OC public key is extracted, the expiration date of OC 20 is checked against the current time and date (step 140). If the time period has passed (or not yet started), an error is reported (step 150) and processing is halted, with no information displayed to the user other than an error message.”); and 
automatically transmit, in response to the determination that the current member certification status is different from the member certification status previously stored in the member 
This part of Cahn is applicable to the system of Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by Botz et al. to include the method of gathering certificate associated data as disclosed by Cahn. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Botz et al. in order to provide a necessary degree of vetting depending on the situation (see paragraph [0030] of Cahn).
While Botz et al. generally teaches that data may be retrieved through web pages, modified Botz et al. fails to explicitly teach automatically capture a screenshot of the website of the certification organization. However, Tonnison et al. teaches automatically capturing a screenshot of the website of the certification certifying organization outputting the current member certification status information to provide a visual record (paragraph [0031], “This knowledge gathering technology can be used to automatically generate continuous screen shots of the above mentioned computer program or system after the initial input, thus eliminating the tedious manual capturing 
parsing the current member certification information to capture data pertinent to a current member certification status maintained by the certifying organization (paragraph [0078], “The function of the Image Exporting Module 206 is to convert the intermediate format into an image stream that has graphic format acceptable to a destination file(s). The image stream is saved to the destination file(s) via an export utility tool. It should be noted to those skilled in the art that these functions can also be activated by voice command(s) or the combinations of keystroke(s)/mouse-click(s) and voice command(s).”; paragraph [0104], “In addition to exporting screen shots to the destination file, other information may be added to the destination file, such as time/date stamps, digital signatures, metadata, user-entered comments, encrypted data, processed screen captures and the like.”).
This part of Tonnison et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of automatic screenshotting as disclosed by Tonnison et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Botz et al. in order to eliminating the tedious manual capturing process (see paragraph [0031] of Tonnison et al.).

With regards to claims 3 and 14, Botz et al. teaches: the current member certification status is at least one of valid, active, expired, or includes a discrepancy (paragraph [0052], “In an embodiment, a GUID is a reference number that is unique in the context of the controller 196 or 
the current member certification information further comprises at least one of an address, adverse actions, or disciplinary actions (paragraph [0004], “A digital certificate (also called an identity certificate or a public key certificate) is an electronic document that uses a digital signature to bind together a public key with an identity, such as a person's name, organization, and address.”; paragraph [0101], “Examples of requirements specified by documentation standards include the dimensions, format, and type of content in the proof of attributes, such as the location of information within the proof of attributes, the font used by text printed on the proof of attributes, required signatures, the format and content of seals (raised or non-raised), holograms, the format and content of magnetic strips, or any portion, multiple, or combination thereof.”). 

With regards to claims 7 and 15, Botz et al. teaches the current member certification status includes at least one of normal expiration, disciplinary action, administrative action, revocation, or pre-expiration (paragraph [0122], “If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 24, Botz et al. fails to clearly teach intelligent identifier matching. However, Tonnison et al. teaches intelligently parse different identifiers of the member and match the different identifiers to reduce false negatives (paragraph [0130], “This digitized representation of the user's speech is fed into a speech recognition module at step 1203 that takes a determination at step 1204 as to whether the verbal commands issued by the user match a predefined list of DSC verbal commands. If a match is found, the screen is captured at step 1205, then the image(s) is automatically exported to a destination file(s) at step 1206.”). This part of Tonnison et al. is applicable to the system of Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by Botz et al. to include the method of identifier matching as disclosed by Tonnison et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Botz et al. in order to eliminating the tedious manual capturing process (see paragraph [0031] of Tonnison et al.).

With regards to claim 26, Botz et al. teaches wherein the expiration date of member certification is after the current date, and the instructions, when executed, cause the system to determine that the current member certification status is valid (paragraph [0122], “If the output of the cryptographic decryption cipher or process matches the public key 705 and matches the user identifier 710 and the current time and date is within the validity time period 715, then the digital certificate for the person 199 is valid. If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 27, Botz et al. teaches wherein the expiration date of member certification is before the current date, and the instructions, when executed, cause the system to determine that the current member certification status is invalid (paragraph [0122], “If the output of the cryptographic decryption cipher or process matches the public key 705 and matches the user identifier 710 and the current time and date is within the validity time period 715, then the digital certificate for the person 199 is valid. If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 29, Botz et al. teaches wherein the instructions, when executed, cause the system to parse the current member certification information to capture the data pertinent to the current member certification status maintained by the certifying organization by extracting at least one of a class, an identifier, an element, an attribute, or a sequence of various selectors of the current member certification information (paragraph [0079], “In an embodiment, all members of the group possess, have achieved, or are described by the attributes specified by the attribute field 422; i.e., the group membership requirements are identical for all members. Thus, the attributes 422 are not identity information because the attributes 422 do not uniquely identify the members of the group in the same record (membership in a group does not uniquely identify a member). In various embodiments, the attributes 422 specify the acceptable, minimum, and/or maximum age, date of birth, gender, height, weight, nation, state, county, or zip code of residence or domicile, telephone exchange, citizenship, educational attainment, degree, school, driver's license, professional license, certification, criminal record, marital status, credit score, or any other physical or mental attributes, characteristics, licenses, or skills that describe or are associated with a person or user.”).

With regards to claim 30, Botz et al. teaches wherein the instructions, when executed, further cause the system to aggregate structured and unstructured current member certification information for the member from a plurality of websites of a plurality of certifying organizations without human intervention (paragraph [0035], “The verifier 154 stores the results of its verification process in the person database 158, which is further described below with reference to FIG. 8. Examples of documentary evidence include a driver's license card, a birth certificate, a school identification card, a passport, a transcript, a diploma, a certificate, or any other verifiable proof of attributes.”; paragraph [0086], “The example person database 158 includes records 802, 804, 806, 808, 810, 812, 814, 816, 818, 820, 822, 824, 826, 828, 830, 832, and 834, each of which includes a public key of a person 850, a clear text GUID of a person 852, an attribute identifier field 854, a logical operator field 856, a value field 858, and a met flag 860. The values of the public key of a person 850, the clear text GUID of a person 852, the attribute identifier field 854, the logical operator field 856, the reference value field 858, and the met flag 860 are associated with, and correspond to, each other in the same record.”).

With regards to claim 33, Botz et al. teaches the current member certification information is output on the website of the certifying organization (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital certificate for a service 156, and a person database 158.”; paragraph [0031], “The service 150 controls access to, and membership in, the groups 151 by users, who send requests and commands to the service 150 and receive responses and data from the service 150 via the client computer system 132 and the network 130. In various embodiments, the groups 151 may be implemented as email distribution lists, forums, web pages, instant messaging .

Claim 4, 10, 18, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Cahn and Tonnison et al. as applied to claim 2, 3, and 13 above, and further in view of U.S. Patent Application Publication No. 2017/0111175 to Oberhauser et al. 
With regards to claim 4, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that the data storage system may include a blockchain or adding the data pertinent to the current member certification status to a blockchain distributed ledger.
However, Oberhauser teaches adding data pertinent to the current member certification status to a blockchain distributed ledger (paragraph [0005], “In some embodiments, a computer-implemented method is provided, comprising acts of: selecting a schema from a plurality of schemas for badges, the schema comprising a plurality of attributes; generating, according to the schema, a badge for use in attesting to an identity of a user, wherein the act of generating comprises: identifying a plurality of values, each value corresponding to an attribute of the plurality of attributes in the schema; generating at least one cryptographic proof for each value of the plurality of values; and identifying a trusted entity for verifying the plurality of values; and publishing the badge to a distributed ledger system.”; paragraph [0064], “In some embodiments, an attribute may include an item of personal data, a name for the item of personal data, and/or relevant metadata.”).
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verifications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective 

With regards to claims 10 and 18, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that the data storage system may include a blockchain or adding the data to a blockchain distributed ledger. However, Oberhauser et al. teaches creating, using blockchain technology, a distributed ledger including the member certification information for all members (paragraph [0005], “In some embodiments, a computer-implemented method is provided, comprising acts of: selecting a schema from a plurality of schemas for badges, the schema comprising a plurality of attributes; generating, according to the schema, a badge for use in attesting to an identity of a user, wherein the act of generating comprises: identifying a plurality of values, each value corresponding to an attribute of the plurality of attributes in the schema; generating at least one cryptographic proof for each value of the plurality of values; and identifying a trusted entity for verifying the plurality of values; and publishing the badge to a distributed ledger system.”; paragraph [0030], “The inventors have recognized and appreciated that a distributed ledger, such as a blockchain, may be used in applications other than digital currency.”). 
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verifications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective 

With regards to claim 19, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that the data storage system may include a blockchain. However, Oberhauser et al. teaches the distributed ledger provides a globally searchable database of members and current member certification statuses stored in the blockchain (paragraph [0062], “In some embodiments, only one or more authorized entities may be allowed to create transactions and thereby cause state changes of the DIR 300. Each transaction may be signed by an entity creating the transaction. In this way, state changes of the DIR 300 may be auditable.”). 
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verifications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Cahn and Tonnison et al. in order to provide traceable verification data  (see paragraph [0030] of Oberhauser et al.).


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Cahn and Tonnison et al. as applied to claims 2 and 13 above, and further in view of U.S. Patent Application Publication No. 2005/0065981 to Blinn et al.
With regards to claims 12 and 20, Botz et al. teaches the features of claims 2 and 13, but fails to explicitly teach creating a comma separated values file.  However, Blinn et al. teaches creating a comma separated values file for bulk uploads (paragraph [0038], “The search and listing component 305 will return all of the manufacturer's products that fit the criteria. Additionally, the search and listing component 305 enables a manufacturer to export its product specification data from the database 120 for a given product class in a variety of formats, including but not limited to, XLS (Excel spreadsheet), CSV (comma separated value) or XML (Extensible Markup Language) format to its local client computer (e.g., client computer 105 a) for updating.”).
This part of Blinn et al is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the CSV formatted bulk downloads as taught by Blinn et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. and Tonnison et al. in order to make easy bulk downloading in a format compatible with a plurality of other systems (see paragraphs [0038]-[0042] of Blinn et al.).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Cahn and Tonnison et al. as applied to claims 2 and 13 above, and further in view of U.S. Patent Application Publication No. 10,484,355 to Levy et al.

This part of Levy et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the checks at predetermined time intervals as taught by Levy et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. in view of Cahn and Tonnison et al. in order to make proactively ensure valid operations and consistency of data without delaying transactions (see col. 5, lines 28-51 of Levy et al.).

With regards to claim 32, Botz et al. teaches determining a validity of data and a time for a certificate data (paragraph [0121]-[0123]), but fails to explicitly teach checking certificate data at a pre-expiration date.  However, Levy et al. teaches:
determine a pre-expiration status by comparing the current date to a pre-expiration date, wherein the pre-expiration date is based on a predetermined time period before the expiration date of the member certification (Col 5, lines 4-14, “In an embodiment, the certificate installation agent of the computing service 102 monitors usage of the digital certificate 106 according to configuration 
output, based on the determined pre-expiration status, an alert (Col 5, lines 14-27, “For instance, the certificate installation agent may evaluate the digital certificate 106 provided by the computing service 102 to identify the expiration date of the digital certificate 106 and to determine whether this expiration date is within a pre-defined time range identified in the configuration information. If the expiration date is within this pre-defined time range, the certificate installation agent may refer to the configuration information to determine what operations are to be performed to inform administrators of the computing service 102 of the impending expiration of the digital certificate 106.”).
This part of Levy et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the checks at predetermined time intervals as taught by Levy et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. in view of Cahn and Tonnison et al. in order to make proactively ensure valid operations and consistency of data without delaying transactions (see col. 5, lines 28-51 of Levy et al.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629